UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1867




In re:   MARK DAMRON,



                Petitioner.




                On Petition for a Writ of Mandamus.
                          (3:09-cv-00098)


Submitted:   September 28, 2010             Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Damron, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Damron petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on certain motions

in his 28 U.S.C. § 2254 (2006) petition for a writ of habeas

corpus proceeding.       He seeks an order from this court directing

the district court to act.            Our review of the district court’s

docket reveals that the district court denied his motions and

dismissed his § 2254 case.            Accordingly, because the district

court has recently decided Damron’s case, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   deny   Damron’s   motions    for    appointment     of    counsel    and   for

evidentiary hearing.         We dispense with oral argument because the

facts   and    legal   contentions      are   adequately      presented    in   the

materials     before   the    court   and     argument   would    not     aid   the

decisional process.



                                                                PETITION DENIED




                                         2